SUMMARY ORDER
Defendant-appellant Hassan Rasheem (“appellant”) appeals from a judgment entered on April 18, 2004, in the United States District Court for the Eastern District of New York (Platt, J.) sentencing him to 96 months’ imprisonment for illegal firearm possession in violation of 18 U.S.C. § 922(g). Relying on Blakely v. Washington, — U.S. -, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), appellant contends that the sentencing violated his Sixth Amendment rights.
In light of the Supreme Court’s decision in United States v. Booker, — U.S.-, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and this Court’s decision in United States v. Crosby, 397 F.3d 103 (2d Cir.2005), we remand to the district court for further proceedings in conformity with Crosby.